Citation Nr: 1812244	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  16-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee instability prior to August 29, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for left knee strain, based on limitation of motion, prior to August 29, 2014.

3.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

4.  Entitlement to an evaluation in excess of 30 percent from November 1, 2015 for left knee arthroplasty. 

5.  Entitlement to a compensable evaluation for surgical scar of the left knee.

6.  Entitlement to service connection for a right knee disorder, including as secondary to the service-connected left knee disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 13, 2011.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a)(2).

The Veteran had active service in the United States Navy from December 1989 to September 1996. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

A Board hearing was conducted in April 2017. A transcript of this hearing is contained within the electronic claims file. 

The Board notes that, along with the instant claims, the Veteran previously appealed claims of service connection for posttraumatic stress disorder and entitlement to an earlier effective date for the grant of service connection for depression; however, she withdrew those appeals, in writing, in February and March 2016 statements.  Therefore, they are no longer on appeal before the Board.  
  
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The claims of entitlement to increased ratings for left knee disorder based on instability and limitation of motion prior to August 29, 2014 are adjudicated herein.  The remaining claims are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Prior to August 29, 2014, the Veteran's left knee disability had, at worst, flexion to 80 degrees and extension to 5 degrees.

2.  Prior to August 29, 2014, the Veteran had slight instability of the left knee.


CONCLUSIONS OF LAW

1.  Prior to August 29, 2014, the criteria for an increased rating in excess of 10 percent for left knee strain, based on limitation of motion, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2017).

2.  Prior to August 29, 2014, the criteria for an increased rating in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2017). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on her behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

The Veteran was afforded a Board hearing in April 2017 before the undersigned Veterans Law Judge (VLJ).  The Veteran provided testimony and argument and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  There have been no contentions to the contrary.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Law and analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4 (2017). The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10 (2017).

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable Diagnostic Code pertaining to limitation of motion. See DeLuca v. Brown, 8 Vet. App. 202 (1995). Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed. Johnston v. Brown, 10 Vet. App. 80 (1997). 

With any form of orthopedic disorder, painful motion is an important factor of disability. Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. 38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). While pain alone does not constitute functional loss, the Court has indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Id (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Left knee disorder

Prior to August 29, 2014, the Veteran was rated at 10 percent under Diagnostic Code 5003-5261 for her left knee limitation of motion (except for 2 brief temporary total ratings in 2003 and 2009). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 

Diagnostic Code 5003 represents degenerative arthritis, substantiated by x-ray findings that will be rated based on limitation of motion under the appropriate diagnostic code for the specific joint involved.  In this case, the appropriate code is Diagnostic Code 5261.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees. 38 C.F.R. § 4.71a.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different Diagnostic Codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2017). However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several Diagnostic Codes; the critical element in permitting the assignment of several evaluations under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

VA treatment records show the Veteran underwent five surgeries on her left knee prior to August 29, 2014.  In May 2009, the Veteran underwent a left knee arthroscopy, medial meniscus debridement, ACL debridement, notchplasty, and removal of hardware, bone graft or screw head on May 27, 2009.  She then underwent revision ACL reconstruction in October 2009.  In an October 2009 treatment record, she was noted to be wearing a knee immobilizer on the left leg.  Swelling was noted with slight diffuse tenderness.  Range of motion was from 5 to 90 degrees.  She reported complaints of buckling and occasional instability.  The Veteran was able to ambulate without an assistive device with a slight antalgic gait.  

A December 2009 rating decision assigned a 100 percent rating, effective May 27, 2009 and a 10 percent rating, effective February 1, 2010.  

The Veteran was afforded a VA examination in September 2010.  The Veteran's range of motion was from 0 to 105 degrees without painful limitation.  The examiner noted multiple healed incisions.  There was evidence of slight laxity of the anterior cruciate ligament and slight effusion of the left knee joint.  Muscle strength testing was 4 out of 5 of the quadriceps.  The diagnosis provided was postoperative arthroscopic meniscectomy and anterior cruciate ligament reconstructive surgeries in the left knee. X-ray evidence showed post-operative changes of an anteromedial proximal tibial osteotomy and a posterolateral distal femoral osteotomy were noted. There was moderate narrowing of the medial compartment of the knee with slight widening of its lateral compartment. Medial bone spurs were noted. 

In a January 2011 rating decision, the RO granted service connection for left knee instability and assigned a 10 percent rating for slight instability under Code 5257.  

In December 2011, the Veteran's range of motion was from 0 to 140 degrees with no pain on motion.  The Veteran was able to perform repetitive use testing with no additional limitations.  An inspection of the left knee showed no evidence of abnormal movement, edema, effusion, weakness, tenderness, redness, heat, deformity, guarding. Malalignment, drainage, subluxation, locking, pain, crepitus, or ankylosis.  There was also no evidence of instability.  

Range of motion testing in May 2012 showed flexion limited to 80 degrees with pain.  Extension was to 0 degree without pain.  Muscle strength was slightly decreased but the examiner found no evidence of instability, subluxation, dislocation, or ankylosis.  Additional testing in December 2013 demonstrated painful motion with range of motion limited to 5 to 120 degrees with pain.  The examiner also noted less movement than normal, weakened movement, excess fatigueability, swelling, and interference with sitting, standing, and weight-bearing.

In August 2014, the Veteran underwent a left knee total arthroplasty.  

At no point during the period on appeal does the evidence show the Veteran is entitled to a higher rating under Diagnostic Code 5261 for limitation of motion.  Neither the objective findings nor the Veteran's subjective statements showed that her extension was limited to 15 degrees or more.  The initial 10 percent rating was assigned based on arthritis with painful, limited motion, but not limited to the point where it was compensable under the appropriate diagnostic code. Therefore, in looking only at limitation of extension, the highest rating warranted would be 10 percent based on arthritis with painful, limited motion, but not limited such that a compensable rating could otherwise be assigned. The Board has also considered a rating based on limitation of flexion, but flexion has been limited, at worst, to 80 degrees, which is insufficient for a separate compensable rating, so application of Diagnostic Code 5260 is not warranted. 

The Board has considered an increased rating based on Diagnostic Code 5258, which assigns a 20 percent rating for dislocation of the semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  Slight effusion was noted in September 2010, but the evidence does not otherwise show frequent episodes of locking and effusion.  Additionally, the Veteran's pain is already considered in her 10 percent rating under Diagnostic Code 5003-5261.  Therefore, a 20 percent rating under this Diagnostic Code is not warranted. 

Regarding instability, under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability. A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a (2017). Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply. DeLuca, supra. Here, the evidence shows findings of slight instability throughout the period on appeal.  However, findings of moderate instability have not been shown by the objective treatment records.  Therefore, a rating is excess of the 10 percent currently assigned is not warranted.  

It is clear from the Veteran's competent, credible description of her symptoms that there is limited and painful motion and instability.  The was in receipt of 10 percent ratings to compensate for those symptoms prior to the total knee replacement.  However, evaluations in excess of the assigned compensable ratings must be based on demonstrated functional impairment. Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40 (2017).

The medical evidence of record does not support a finding that the Veteran has functional loss in her knees due to his disabilities such that higher ratings are warranted.  Her VA examinations and treatment records noted that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal. The Veteran reported in several statements that her knee is worse with prolonged standing, sitting, or walking. However, at the VA examinations, the examiners noted the Veteran's knee was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.

As such, evaluations in excess of those currently assigned are not warranted at any time during the appeal period.


ORDER

Prior to August 29, 2014, a rating in excess of 10 percent for left knee strain, based on limitation of motion, is denied.

Prior to August 29, 2014, a rating in excess of 10 percent for left knee instability is denied.

REMAND

Regarding the Veteran's claim for an increased rating for a low back disorder, the Board finds that a VA examination is necessary.  The most recent VA examination was conducted in December 2011.  When the available evidence is too old to adequately evaluate the current state of a condition, VA must provide a new examination. 38 C.F.R. § 3.326 (2017); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, prior to adjudication, VA must afford the Veteran VA examinations to assess the current severity of her disorder. 

Similarly, regarding the Veteran's status post left knee replacement and scar, a VA examination is necessary to assess the current severity of her left knee disorder.  The Veteran was most recently afforded a VA examination in July 2014 but at the April 2017 Board hearing, she testified that her symptoms are more severe than noted at that time.  Therefore, a VA examination is necessary.  

Regarding the Veteran's claim of service connection for a right knee disorder secondary to her service-connected left knee disorder, the Board finds that a clarifying opinion is necessary.  In an October 2014 VA examination, the examiner opined that: 

It is less likely as not that the right knee condition was caused by the left knee condition because the current right knee diagnosis of patellofemoral syndrome may occur from a combination of various factors (according to the Up to Date Reference as of 7/22/14- PFS is caused by factors of overuse, malalignment (ranging anywhere from tight/weak leg muscles to foot problems to name a few, and/or from knee trauma)).  Studies don't currently support a sole factor causing PFS from compensating on one side for pain in the contralateral knee.  From the record review, it appears that the patient has been having problems with her left knee since a basketball injury in 1994, having had numerous surgeries since. It appears that around 2006 (12 years later), the patient began reporting right knee pain not related to a specific injury. The most recent right knee MRI revealed minimal degen changes, which can be commonly expected to be found in the general population in their 30s. It is at least as likely as not that the right knee pain at this time is more from patellofemoral syndrome diagnosis made by the history than it is from any minimal arthritis present in the right knee."

The Board finds that clarification is necessary.  The examiner noted that patellofemoral syndrome can be due to overuse but then did not explain why overuse was not a causative factor in this instance.  Additionally, the examiner attributed her pain to patellofemoral syndrome rather than arthritis but did not provide an opinion regarding the etiology of the Veteran's arthritis.  Finally, the examiner did not provide an opinion regarding aggravation.  Therefore, the Board finds that an addendum opinion is necessary. 

Regarding the Veteran's claim for a TDIU, the Board finds it to be inextricably intertwined with the presently remanded increased rating and service connection claims.  Therefore, it is remanded pending adjudicating of the intertwined issues.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  38 U.S.C. § 7107(a)(2).

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

In the following paragraphs several examinations are requested.  While set out in separate paragraphs it is possible that a single examiner may be appropriate for one or more of the examinations.  That they are set out separately does not mean that separate exams are required, where otherwise not needed.

2. Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of her service-connected lumbar spine disorder, as well as the current severity and manifestations of any neurological manifestations of that disorder.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. All orthopedic and neurological findings should be set out.

3. Also schedule a VA compensation examination reassessing the severity of the Veteran's left knee disability, status post replacement. 

The claims file must be made available to the examiner for review of the pertinent medical and other history. The examination should include all diagnostic testing or evaluation needed to make the required determinations, including range of motion testing and stability testing.  The examiner must comment on functional loss after repeated use, during flare-ups, and after use over time. 

The examiner must also note the size of any resulting scars and comment on whether they are manifested by pain, loss of skin covering or limitation of motion or function.

4. Return the claims file to the examiner who provided the October 2014 VA opinion.  If that examiner is unavailable, a suitable replacement must be provided.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

The examiner must provide an opinion as to whether the Veteran's patellofemoral syndrome or arthritis or any other diagnosed disorder of the right knee disorder is secondary to or aggravated by her service-connected left knee disorder, including as due to overuse.  

A complete rationale must be provided in support of all opinions offered.  

5. It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

6. The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


